Barker, J.
In the first request the court was in effect asked to rule that the defendant would not be liable for blood poisoning, unless it was the ordinary effect of such a wound. This was clearly wrong, and the instruction as requested was properly refused. The other matters embraced in it were properly treated in the charge.
The second request combined two rulings, one that the plaintiff must use due diligence to obtain proper medical treatment, which was good law, and another that if the treatment which he did obtain was improper the defendant would not be liable, which was wrong. The plaintiff’s duty°in this respect was fully discharged by using ordinary care in procuring a reputable physician, and the same care in following his instructions. The second request was therefore properly refused. Nor was there any error in the instructions given upon the matters embraced in these requests. Upon the first, the jury were properly told that the question for them was a practical one, whether, using language as it is ordinarily used and understood, the condition of the plaintiff at the time of the trial was the effect of the injury which he received upon the occasion of the accident, and that if it was, that there was such a relation of cause and effect as to subject the defendant to liability. There was no evidence that there was improper medical treatment. The whole foundation for such a contention was the fact that certain medical witnesses testified that blood poisoning was not an ordinary incident if wounds were dressed in a specified manner, but there was no evidence that blood poisoning was not a natural result of such an injury as that which the plaintiff received, and no evidence that the wounds which were inflicted on him were not skilfully and properly treated, and so nothing to call for an instruction to be separately given with reference to disabilities resulting from improper treatment. It was enough to limit the jury to giving compensation for what they should find to be the effect of the injury. So the instruction that if the plaintiff, in the selection of the physician or surgeon, and in compliance with his directions, was in the exercise of reasonable care, the defend*220ant was still responsible in damages for the results of the injury, although those results are more serious than if he had had better treatment, was correct, and was all that was required by this branch of the case.
Jurors take with them their knowledge and experience of affairs, and are not only at liberty to use, but ought to use, that knowledge and experience in drawing conclusions from the evidence. Evidence that one who practises as a physician or surgeon, attends a patient, and gives him professional assistance, justifies a finding that the services are rendered for a pecuniary recompense to be paid by the patient. Evidence that a sick person is kept and cared for at a private house other than* his home justifies a finding that he is there upon expense. Evidence that a person has been engaged for two years in studying for a profession, and that he has been employed to labor, taken in connection with his appearance and with testimony to the effect that he is permanently disabled by disease of the heart, is enough to justify a finding that his capacity to earn money has been lessened. All the requests upon these aspects of the case were properly refused, and the instructions given were right.

Exceptions overruled.